EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendment further limits independent claim 1, corrects language that would otherwise necessitate a rejection under 35 U.S.C. 101 for positively reciting the human body, and corrects a typographical error involving the dependency of claims 29-32, as set forth below.
Authorization for this examiner’s amendment was given in an interview with David Meibos on 01 July 2022.
The application has been amended as follows: 
Claim 1, line 11, “bore,” has been changed to 
--bore;
wherein the stem portion of the cap is configured for subcutaneous use and comprises one or more anti-rotation features configured to contact the first bone portion in response to pressure urging the cap against the first bone portion to prevent rotation of the cap.--
Claim 3 has been canceled.
Claim 8, line 1, “inserted” has been changed to --insertable--.
Claim 8, line 2, “anchored” has been changed to --anchorable--.
Claim 8, line 3, “moved” has been changed to --movable--.
Claim 8, line 4, “restricts” has been changed to --is configured to restrict--.
Claim 21, line 17, “passes” has been changed to --is configured to pass--
Claim 27, line 1, “that” has been deleted.
Claim 29, line 1, “27” has been changed to --28--.
Claim 30, line 1, “27” has been changed to --28--.
Claim 31, line 1, “27” has been changed to --28--.
Claim 32, line 1, “27” has been changed to --28--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments regarding the outstanding grounds of rejection based on Zwirkowski (2013/0079776) and Vandewalle (7,207,995) have been fully considered and are persuasive for the reasons advanced by Applicant (see Remarks, page 8). 
In an updated search, a new reference to Bell (2,398,915) was found which anticipates the structure in independent claim 1, including a cap 9 (Figs. 1 and 2) with a first bore (the vertical bore through the cap 9 or through the cap 9 and chuck 5, see col. 2, lines 14-16) and second transverse bore (the bore for the set screw 13), a wire 1 with a threaded second end 3, and a set screw 13 receivable in the second bore that is actuable to contact the wire and fix its position within the first bore, as claimed. However, the device of Bell is not designed for subcutaneous use and is instead set in a plaster cast, e.g., 17, above the patient’s skin (Fig. 1). In addition, there is no apparent motivation to provide any anti-rotation features to the stem that would be capable of contacting the bone. 
Accordingly, in an interview on 01 July 2022, Applicant’s representative agreed to an Examiner’s Amendment to amend independent claim 1 to incorporate the subject matter of claim 3 (the anti-rotation features), as well as to further specify that the device is configured for subcutaneous use. With this amendment, the Bell reference fails to anticipate or render obvious the claimed subject matter. As no known prior art references disclose or render obvious each of the limitations in at least independent claims 1, 21 and 28, the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773